Citation Nr: 1112696	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  03-27 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder (lumbosacral strain).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran had active military service from June to August 1986, from June to September 1987, and from September 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (BVA or Board) from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his September 2003 substantive appeal (on VA Form 9), the Veteran requested a hearing in Washington, DC, before a Veterans Law Judge of the Board.  However, in subsequent correspondence dated in August 2007, the Veteran withdrew this hearing request.  38 C.F.R. § 20.702(e) (2010).

The Board remanded this case in September 2007 to provide the Veteran additional notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), and he received this additional notice in November 2007.

In March 2010, the Board reopened the claim on the basis of new and material evidence.  But the Board then proceeded to again remand the claim to the RO via the Appeals Management Center (AMC), for still further development, before readjudicating the claim on its underlying merits.

FINDINGS OF FACT

The most probative (i.e., competent and credible) medical and other evidence of record indicates the Veteran does not have scoliosis - rather, a leg length discrepancy that resultantly gives this appearance in his posture.  Moreover, the low back strain he sustained in December 1990, during his military service, is not the reason for his current low back pain and other symptoms, neither is any other incident of service; instead, concluded the VA compensation and pension (C&P) examiner that evaluated the Veteran most recently in June 2010, on remand, specifically for an etiology opinion, the current pain and other symptoms are just the result of normal wear and tear on his low back given his age.


CONCLUSION OF LAW

The Veteran's low back disorder is not due to disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of letters dated in June 2002 and November 2007, the RO and AMC advised the Veteran of the evidence needed to substantiate his claim and explained what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

The RO issued the June 2002 VCAA letter prior to initially adjudicating the Veteran's claim in July 2002, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

The AMC also apprised the Veteran of the downstream disability rating and effective date elements of his claim in the November 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  And since providing that 
post-adjudicatory VCAA notice, the claim has been readjudicated, indeed, on its underlying merits, in the January 2011 supplemental statement of the case (SSOC), including considering any additional evidence received in response to that additional notice.  This is important to point out because if the notice provided prior to initially adjudicating the claim was inadequate or incomplete, this timing error in the provision of this additional notice can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre- adjudicatory section 5103(a) notice error non- prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

With respect to the duty to assist, the Veteran's service records may be incomplete.  His claims file indicates the RO has made several attempts to obtain any outstanding records.  In August 1993, the RO requested his service records from his Army Reserve unit Commander, and the response indicated the Veteran was a member of the National Guard and, therefore, his records were not with the Army Reserve.  In August and September 1993 and January 1994, the RO requested his records from the National Personnel Records Center (NPRC), a military records repository, but the responses were negative for any outstanding service records.  A September 1994 VA Form 119, Report of Contact, indicates the RO contacted the Veteran and explained his service records may be incomplete, and he indicated in response that he would provide copies of his records, which he since has.

So all of his service records may now be in the file.  And, in any event, any remaining missing records are not determinative or dispositive of whether his claim should be granted.  As will be explained, his available service treatment records (STRs) substantiate his assertions regarding what purportedly happened in service insofar as him injuring his back while lifting weights and then subsequently, perhaps starting the next day, experiencing recurrent low back pain.  Consequently, the fact that he sustained such an injury in service, which these records concerning his service confirm was diagnosed as a strain, and that he experienced relevant symptoms like persistent pain in the aftermath is not in dispute.  Rather, the more important question is whether that injury in service (even accepting that it occurred) is the reason he is now experiencing low back pain and other symptoms like decreased range of motion, etc.  The mere fact that his service records may be incomplete does not obviate the need for him to still have medical nexus evidence supporting his claim by suggesting such a cause-and-effect correlation.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, any missing service records do not lower the threshold for an allowance of his claim.  There is no reverse presumption for granting his claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  See also Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

And, unfortunately, the record does not contain this required supporting evidence.  The Board remanded the claim in March 2010 to obtain a medical nexus opinion concerning this determinative issue of causation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  And, as will be explained, the VA C&P examiner that provided this requested opinion in June 2010 concluded unfavorably.  Moreover, he, too, accepted that the Veteran had strained 

his low back during service, so conceded this injury had occurred, yet ultimately did not find the current disability to be a consequence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  And since the June 2010 VA C&P examiner provided this requested comment on etiology, there was substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Further concerning the duty to assist, the RO and AMC obtained the Veteran's private treatment records and VA treatment records.  Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for a Low Back Disorder

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

So service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or a disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as 
to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  Here, the Veteran's June 2010 VA C&P Exam report provides a diagnosis of lumbar spine strain.  So there is no disputing he has a low back disorder.  Therefore, the determinative issue is whether his low back disorder is attributable to his military service - including to recurrent low back pain following his December 1990 injury.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this purported relationship between his military service and his current low back disorder, the Veteran claims his current low back disorder is a chronic condition that began in December 1990, following the injury mentioned.  See his representative's February 2011 Written Brief Presentation.

The Veteran, as a layman, is competent to provide evidence of his observable symptoms - including having experienced low back pain since December 1990; however, he ultimately must be found credible in order for his statements to have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Laynov. Brown, 6 Vet. App. 465, 469 (1994) (indicating competency must be distinguished from weight and credibility, which are factual determinations going to the ultimate probative value of the evidence).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of disability, both during service and since, even where not corroborated by actual medical treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

In his July 2002 Notice of Disagreement (NOD), the Veteran provided a detailed history of the continuity of back pain and associated symptoms.  According to him, in August 1987 he began having leg, feet, and hip problems.  Time progressed and he continued to experience constant feet and back problems into 1994.  In 1994, he went to the nearest emergency room for treatment and was given bed rest for 48 hours with heating pads, light duty, and Motrin for pain.  He was then told to follow up with a private physician and he consulted Dr. G.N., who diagnosed acute lumbosacral strain and released with limitations and restrictions.  His back symptoms worsened year after year and, in July 1995, he sought treatment at a VA hospital.  During that treatment, his 2-year history of back pain was noted and various tests were completed, showing some form of back abnormality that continues to cause constant inflammation to the muscles.  He was released with medication, sent to rehabilitation therapy, and told to avoid heavy lifting, pulling, and pushing.  In spite of his efforts in therapy, he had to seek treatment from another private physician near his home, Dr. B.K., as he was unable to function due to the pain.  Because of his constant back pain, he had difficulties working and in school.  He was restricted to bed rest and he withdrew from school due to attendance problems due to his back pain.  His back pain continued to worsen and he had a decreased appetite and was hospitalized in August 1997 due to the constant pain in his back.  In March 1998, he was treated for still worsening back pain and as he grew older, the Motrin and bed rest did not work.  He was totally incapacitated from March to April 1998 due to the constant pain.  He could not eat or function normally and his muscles got more inflamed in April 1998.  Everything he does irritates his back - sitting too long, bending and lifting, sleeping on his back, etc.  His back worsened in March 2002 such that he was unable to walk normally without feeling a pain or sudden nerve pinch in his back or feet.  At the time of this statement, he was being treated by another private physician, Dr. M.T., who has provided prescription medication and referred him to a chiropractor.


So according to this reported history, the Veteran began having leg, feet, and hip problems in August 1987 during his second period of recognized service, which later progressed to problems also involving his low back  His service, however, was fragmented, so not continuous during the years from 1987 to 1994, when his pain apparently had progressed to point that he needed to visit an emergency room.  In fact, his service had ended some 3 years earlier, in May 1991.  Hence, questions abound about the origin of his low back pain in terms of whether it necessarily started during or as a result of his military service - including as a residual of injury.

The record contains considerable competent medical and other evidence both for and against the claim on this determinative issue.

The Veteran's STRs document his complaints of and treatment for low back symptoms while in the military.  These records show that, in December 1990, so during his third period of recognized service, he received medical treatment for symptoms of low back pain that he had been experiencing for 4 days.  He reported having had temporary back pains in the past.  His sick leave slip indicates he was to engage in activity at his own pace, as tolerated, for one week and to avoid heavy lifting, bending, etc.  His April 1991 separation exam report indicates he reported a history of recurrent back pain; however, upon examination, the examiner did not note any relevant back disorder.

Following that last period of active duty, the first competent medical evidence of record regarding his low back is the report of his April 1994 VA C&P Exam.  The report indicates he reported a history of low back pain.  On physical examination, there was no pain on pressure of the lumbar spine.  The examiner indicated the Veteran may have a slight amount of spasm, but there was no malalignment.  His ranges of motion were forward flexion of 90 degrees, extension backwards of 15 degrees, lateral flexion of 15 degrees, and rotation of 15 degrees.  His deep tendon reflexes and arterial pulses were +2.  There was no atrophy, weakness, fasciculation, or sensory loss.  There were equal length extremities and thigh and calf circumferences.  He was not wearing a back brace or using a walking aid and he walked with a normal gait.  The examiner diagnosed a history of low back strain.

The report of the Veteran's April 1994 Persian Gulf War protocol exam provides an assessment of low back strain and a history of back pain.

The Veteran has submitted September 1994 private emergency room treatment records relating to his low back complaints.  The report indicates he reported lifting a heavy box and pulling his lower back.  The diagnosis was acute lumbosacral strain.  The imaging report indicates there were no fractures or dislocations and the vertebral alignment, height, and the bone density were normal.  The anterior spaces were well preserved and there was no paravertebral soft tissue mass.  The lumbar curvature was decreased.  The impression was slight scoliosis with convexity to the left and straightening of the lumbar curvature.  The lumbar spine series was otherwise normal.  A work excuse letter indicates he should be excused for 48 hours.

The Veteran also has submitted records from Dr. G.N. indicating the Veteran was treated for low back pain and diagnosed with lumbosacral strain in September 1994.  The Veteran indicated his post-service civilian work at United Parcel Service (UPS) required a lot of lifting and bending.  Dr. G.N. issued a disability certificate and instructed the Veteran not to lift or bend.  An October 1994 letter from Dr. G.N. indicates the Veteran was under his care for an acute lumbosacral strain and that he should be on light work duty with no lifting until his treatment was completed.  He also has submitted a rehabilitation treatment record indicating he had 5 appointments for therapy over 3 weeks in October 1994.

The Veteran's July 1995 VA treatment records indicate he received treatment for his low back.  He reported having recurrent back pain for 2 years, so since 1993 or thereabouts (keeping in mind his military service had ended even earlier, in 1991).  The diagnosis was low back pain and he was referred to rehabilitation therapy.  The radiology report indicates his lumbar curvature was maintained, as was the intervertebral disk spaces and vertebral body size and configuration.  The diagnostic impression was a negative lumbar spine.

The Veteran also has submitted evidence from 1997 and 1998 that does not directly address his back symptoms, but generally supports his contentions.  A January 1997 disability slip from Dr. B.K. indicates the Veteran was under his care and disabled for one day.  A March 1997 letter from Georgia State University indicates the Veteran had failed to maintain a grade point average (GPA) of 1.9 and, consequently, failed to meet the standards for financial aid.  An April 1997 letter from the Veteran's supervisor indicates the Veteran was off work on several occasions during January and February 1997 due to illness.  And disability certificates from another private physician, Dr. S.H., indicate the Veteran was instructed not to work in March and April 1998.

His November 2001 private hospital records show he had complained of low back pain since 1993.  March 2002 private hospital records show he received treatment for back pain, reported his in-service back injury in 1990, and should be excused from work.

In January 2010, the Veteran submitted a statement reiterating his contentions and summarizing the evidence he had submitted.

While there is substantial evidence documenting the Veteran's history of back pain and treatment, it is not established that he has continuously experienced low back pain or other symptoms since the conclusion of his service in 1991 versus, for example, since 1993 (after his service already had ended).  Further concerning  this, while his STRs document his treatment for back pain in December 1990, there is no post-service evidence regarding a recurrence of his pain until as mentioned in 1993, so not until some 2 years following his May 1991 discharge from service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Moreover, he subsequently reported in September and October 1994 that that recurrence of his low back symptoms followed lifting heavy objects at his workplace, UPS, something intrinsic to that job.  And in November 2001, he reported his current back problems began in 1993, so consistent with the other earlier-dated evidence in the file indicating the initial recurrence of his low back pain, post service, was during that year.  Therefore, while the record establishes he had an in-service incurrence of back symptoms in December 1990 and that he has had back symptoms and treatment since 1994, it fails to substantiate his assertions regarding continuity of symptoms beginning in service and continuing since - particularly as there is an obvious gap between his discharge in May 1991 and his subsequent examination and treatment in 1994.  This is only compounded by his reporting his symptoms as having started just one year earlier, in 1993, and only then as a result of him lifting heavy objects while working at UPS.  Consequently, the Board finds these inconsistencies diminish the credibility of his contentions that his low back pain and other symptoms date back to his military service, including to that injury during service in December 1990.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Therefore, the record fails to establish continuity of symptoms since service sufficient to award service connection on that basis.  See 38 C.F.R. § 3.303(b) and Clyburn v. West, 12 Vet. App. 296, 302 (1999).

However, the Veteran may still establish his entitlement to service connection for a low back disorder if there is competent medical evidence indicating any currently diagnosed low back disability was incurred in service.  38 C.F.R. § 3.303(d).  Unfortunately, the competent medical evidence concerning this is against his claim.

The Board remanded the claim in March 2010 to have the Veteran undergo a VA C&P exam for a medical nexus opinion concerning the etiology of his current low back pain and other symptoms (decreased range of motion, etc.).  He had this requested VA C&P exam in June 2010.  The report of that exam provides a diagnosis of lumbar spine strain.  But as for the origin of this disorder, the report indicates it is less likely than not the Veteran's lumbar spine strain is etiologically related to his military service, including to his complaints of low back pain following his December 1990 injury.  The examiner explained that the Veteran complained of low back pain and, upon examination, he had an irritated back with decreased range of motion and straight leg raising and increased pain.  However, the X-ray findings were benign.  The only positive finding was a minimal reduction in the L5-S1 disc space, but there was no evidence of osteophytes.  According to this VA C&P examiner, the Veteran's in-service incurrence of back pain would not result in the situation he has today, especially since the X-ray findings are so meager.  Rather, his current condition is attributable to the normal wear and tear that would occur in the back of a 42-year-old man.  So this VA C&P examiner disassociated any current low back pathology from any noted or experienced in service.

The Veteran also has suggested he entered service with scoliosis, and that 
this pre-existing condition was aggravated during or by his military service such that service connection is warranted on this alternative basis.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

There is evidence in the file supporting the notion that the Veteran entered service with scoliosis, so a pre-existing condition.  The report of his December 1985 military entrance exam indicates mild scoliosis (dextro).  A September 1994 imaging report, since service, also list an impression of scoliosis.

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and, thus, cannot be service connected as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.  The Court, however, has recognized that congenital diseases, though not defects, may be service connected.  See Winn v. Brown, 8 Vet. App. 510, 516 )(1996).  See also Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  Service connection is permissible in this limited circumstance if the Veteran has additional disability due to aggravation during service of a pre-existing disease (though, again, not defect).  See VAOPGCPREC 82-90 (O.G.C. Prec. 82-90); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).


In VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)), VA's General Counsel held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, and indicated that support for this position could be found in VA regulations themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

This General Counsel opinion, therefore, states that service connection for a congenital disease can only be awarded on the basis of aggravation since the presumption of soundness can never apply to a congenital disease.  The presumption of soundness states that, upon entering service, an individual will be presumed sound, "except as to defects, infirmities, or disorders noted at [entry], or where clear and unmistakable evidence demonstrates that the injury or disease existed before [service] and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. §§ 3.304, 3.306.

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), however, the Court held that the presumption of soundness applies if a Veteran's congenital condition is not noted at entry into service.  In reaching this conclusion, the Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination be clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  It thus appears that service connection may be established for a congenital disease by finding that it was incurred in service, so not just based on aggravation of a pre-existing disease.

But if, as here, a condition is noted upon entry into service, ergo, the supposed notation of mild scoliosis (dextro) in the report of the Veteran's December 1985 military entrance examination, he cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical evidence is needed to support a 

finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  See also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

As concerning these possibilities, the June 2010 VA C&P Exam report indicates the diagnosis of scoliosis is unwarranted; this examiner did not believe the Veteran has this disease or abnormality.  Rather, added this examiner, the suggestions the Veteran does may be explained away because, in actuality, this is attributable to his leg length discrepancy giving this appearance in his posture.

While the Board may not reject or accept a medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  It is entirely permissible for the Board to favor the opinion of one competent medical authority over another, provided the Board offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).  Claims file review, however, is not entirely dispositive or determinative of a medical opinion's probative value.  Instead, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008)

Here, the June 2010 VA C&P examiner provided a plausible explanation for the prior suggestions the Veteran had scoliosis, in effect explaining that he really only had the appearance of this condition because of his leg length discrepancy.  In any event, even assuming for the sake of argument the Veteran has or had scoliosis, it was noted during his military entrance examination, so he in turn can only establish his entitlement to service connection on account of it if there is evidence of aggravation (meaning chronic worsening) of this pre-existing disease during or as a result of his military service - which there simply is not.  This is deduced from the fact that the majority of his complaints have been since service, and more specifically since 1993 and 1994 following the lifting activity at his civilian job with UPS.  That he experienced an exacerbation of his low back pain in relation to the responsibilities of his civilian job at UPS goes against any notion that this, instead, is due to his earlier military service, including his December 1990 strain.

For these reasons and bases, the preponderance of the evidence is against the claim for service connection for a low back disorder - in turn meaning there is no reasonable doubt to resolve in the Veteran's favor, and that this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim for service connection for a low back disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


